Appellant renews the complaints of matters dealt with upon the original hearing.
Concerning bill of exceptions No. 1, no expression other than that made in the original opinion is deemed necessary.
Touching bill No. 2, the testimony like that of which complaint is made having come into the record without objection and being uncontroverted, its receipt would not warrant a reversal. In Wagner's case, 53 Tex.Crim. Rep., in the opinion written by Judge Ramsey, it was said:
"It is well settled in this state that the erroneous admission of testimony is not cause for reversal if the same fact is proved by other testimony not objected to."
A great number of cases are cited in the opinion. See Nichols v. State, 91 Tex.Crim. Rep.; Allen v. State, 99 Tex. Crim. 219.
The motion for rehearing is overruled.
Overruled.